          Case 1:15-cr-00616-AT Document 834 Filed 07/29/21 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: __7/29/2021__

               -against-
                                                                         15 Cr. 616-5 (AT)

YONGCHAO LIU,                                                                 ORDER

                       Defendant.
ANALISA TORRES, District Judge:

        As stated on the record today, July 29, 2021, Defendant is sentenced to time served with
respect to Count One of the Third Superseding Information.

       SO ORDERED.

Dated: July 29, 2021
       New York, New York
